                                                             Case 3:18-cv-05173-LB Document 19 Filed 10/09/18 Page 1 of 1

                                        
                                        
                                        
                                      
                                        
                                   
                                                                                         81,7('67$7(6',675,&7&2857
                                   
                                                                                     1257+(51',675,&72)&$/,)251,$
                                   
                                                                                                                 
                                      
                                            NATIONAL
                                                    EDUCATION
                                                                                                                                  3:18-05173
                                                                                                                         &DVH1R&
                                            ASSOCIATION, et al.,
                                                                                                                        
                                                                                                                      &216(1725'(&/,1$7,21
                                                                               3ODLQWLIIV                             720$*,675$7(-8'*(
                                                       Y                                                             -85,6',&7,21
                                              
                                            BETSY    DEVOS, in her official capacity                                     
                                                                                                                      
                                            as Secretary of Education, et al.,
                                          'HIHQGDQWV
                                                                                                                     
                                        




                                        
                                     INSTRUCTIONS: 3OHDVHLQGLFDWHEHORZE\FKHFNLQJoneRIWKHWZRER[HVZKHWKHU\RXLI\RXDUHWKHSDUW\
                                        RUWKHSDUW\\RXUHSUHVHQWLI\RXDUHDQDWWRUQH\LQWKHFDVHFKRRVHVWRFRQVHQWRUGHFOLQHPDJLVWUDWHMXGJH
                                     MXULVGLFWLRQLQWKLVPDWWHU6LJQWKLVIRUPEHORZ\RXUVHOHFWLRQ
                                        
1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
 8QLWHG6WDWHV'LVWULFW&RXUW




                                         ✔ Consent to Magistrate Judge Jurisdiction
                                            ‫܆‬
                                     
                                               ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86&F,YROXQWDULO\consentWRKDYHD
                                     8QLWHG6WDWHVPDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHLQFOXGLQJWULDODQG
                                        HQWU\RIILQDOMXGJPHQW,XQGHUVWDQGWKDWDSSHDOIURPWKHMXGJPHQWVKDOOEHWDNHQGLUHFWO\WRWKH
                                     8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH1LQWK&LUFXLW
                                        
                                  
                                                OR
                                     
                                            ‫ ܆‬Decline Magistrate Judge Jurisdiction
                                     
                                               ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86&F,declineWRKDYHD8QLWHG6WDWHV
                                  
                                        PDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHDQG,KHUHE\UHTXHVWWKDWWKLVFDVH
                                     EHUHDVVLJQHGWRD8QLWHG6WDWHVGLVWULFWMXGJH
                                        
                                     
                                        '$7( BBBBBBBBBBBBBBBB
                                                  10/09/2018                              1$0(
                                                                                                   
                                                                                                  Stuart J. Robinson
                                  
                                                                                                 
                                                                                   &2816(/)25
                                                                                               Defendants
                                                                                                       25³3526(´
                                                                                                                       
                                  
                                                                                                                           /s/Stuart J. Robinson
                                                                                                                                        Signature
                                        
                                  

                                  
